Citation Nr: 1100836	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to an increased (compensable) rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from April 1940 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2007, the Board determined that new and material 
evidence had not been submitted to reopen the Veteran's claim of 
entitlement to service connection for sinusitis and denied 
increased (compensable) ratings for the Veteran's service-
connected left varicocele and malaria.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2008 Order, the Court granted a 
Joint Motion for Partial Remand filed by the parties, and vacated 
the Board decision with respect to the sinusitis and left 
varicocele claims.  The Court determined that the Veteran had 
abandoned any appeal of the claim for a compensable rating for 
malaria.

In a January 13, 2009, decision, the Board again determined that 
new and material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
sinusitis.  The Board remanded the claim for a compensable rating 
for the left varicocele.  The Veteran appealed the January 2009 
decision to the Court, and in a March 2010 Memorandum Decision, 
the Court vacated the January 2009 decision as to the sinusitis 
issue, and remanded the case to the Board.

The record reflects that the varicocele issue was recertified to 
the Board in January 2010.  Accordingly, the Board has 
consolidated the sinusitis and varicocele issues into one 
decision.

The Board notes that the individual who conducted the Veteran's 
June 2004 hearing is no longer employed by the Board.  The 
Veteran in June 2007 was offered the opportunity to attend 
another Board hearing, but in July 2007 responded with a 
statement that another judge should continue the work.  The Board 
again concludes that the Veteran does not desire a new hearing, 
and notes that he has not requested another such hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The issues of service connection for sinusitis on a de novo basis 
and of entitlement to a compensable rating for a left varicocele 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for sinusitis was denied in an unappealed 
December 1956 rating decision.

2.  A subsequent unappealed rating decision of September 1974 
continued the denial of service connection for sinus disability.

3.  The evidence received since the September 1974 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The December 1956 and September 1974 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
additionally held that in claims to reopen, VA's duty to notify 
includes advising him of the information and evidence that is 
necessary to reopen the claim, and of the information and 
evidence necessary to establish entitlement to the underlying 
claim for the benefit sought.  The Court further held that VA 
must, in the context of a claim to reopen, look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In light of the Board's reopening of the sinusitis claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for sinusitis was denied in a December 1956 
rating decision.  A subsequent rating decision of September 1974 
continued the denial of service connection.  The Veteran was 
advised of both rating decisions and of his appellate rights, but 
he did not appeal.  Consequently, service connection for 
sinusitis may be considered on the merits only if new and 
material evidence has been received since the time of the 
September 1974 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2010).

The evidence considered at the time of the September 1974 rating 
decision included service medical records which are silent for 
any reference to complaints or findings of sinusitis or to an 
injury to the nasal passages.   The previously considered 
evidence additionally included post-service medical treatment 
records dated in 1947 and 1956 which showed diagnoses of 
sinusitis.

Pertinent evidence added to the record since the September 1974 
rating decision includes statements by the Veteran and the 
transcripts of his testimony before a Decision Review Officer in 
April 2001, and before the Board in June 2004.  The Veteran 
stated that he performed all of his active service in tropical 
environments in Louisiana and later in the South Pacific, often 
sleeping on the ground.  He stated that while in Louisiana he had 
a tooth extracted and sought treatment from several physicians 
for sinus infections.  He reported that he also drove trucks over 
dusty roads that had been treated with waste oil, and he was in a 
vehicle accident when his truck went off the road into a ditch.  
He also stated that had been required to participate in boxing 
matches in which he sustained a broken nose. 

The Board finds the Veteran's statements and testimony to be new 
and material.  The statements relate to pertinent events in 
service that he did not previously describe and which the other 
evidence did not reference.   Presuming the credibility of his 
statements for the purpose of reopening the claim, his statements 
are new, and also material, as they relate to an element of the 
claim that was not previously established, namely an inservice 
event or injury.   Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for sinusitis is granted.  


REMAND

With respect to the matter of service connection for sinusitis on 
a de novo basis, the Board points out that the Veteran's 
statements and testimony enjoy no presumption of credibility.  
Rather, in addressing the claim on the merits, it is the Board's 
obligation to weigh the credibility of his statements and 
testimony, as well as to assess his competency to offer his 
observations and conclusions concerning the disorder.

Prior to adjudicating the claim, however, further development is 
required.  In particular, the record reflects that the Veteran 
contends that additional medical records remain outstanding that 
are pertinent to his service connection claim.   The Board notes 
that he has not been forthcoming in identifying the referenced 
records, but as he argued to the Court that VA should have 
obtained those records, the Board will give him an opportunity to 
cooperate and identify the records sufficiently to allow VA to 
assist him in their retrieval.

The Board reminds the Veteran, however, that the duty to assist 
is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board is not clairvoyant, and expects that he 
cooperate with VA in identifying and authorizing VA to obtain any 
outstanding records.

With respect to the service-connected varicocele, the Veteran 
contends that the current noncompensable evaluation does not 
accurately reflect the severity of the disability.

A varicocele is a condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the patient 
assumes the upright position.  Nici v. Brown, 9 Vet. App. 494, 
495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 
1995)).  The RO has evaluated the left varicocele as 
noncompensably disabling under 38 C.F.R. § 4.115a.  The record 
shows that his reported complaints include
persistent genital pain since a varicocelectomy.  

In March 2010, following certification of the case to the Board, 
the Veteran submitted a statement by a VA physician who reported 
current physical findings pertinent to the left testicle.  The 
Veteran did not waive his right to have the RO consider this 
evidence in the first instance.  The Board accordingly finds that 
remand of the issue is required.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private who may possess additional 
records pertinent to the claims on appeal.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the Veteran 
which have not been secured previously.  

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records. 

3.  The RO should then readjudicate the 
issues on appeal.  With respect to the 
sinusitis claim, the RO should readjudicate 
the matter on a de novo basis.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, which should include 
consideration of all evidence added to the 
record since the last supplemental 
statement of the case for each issue on 
appeal, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010)




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


